DETAILED ACTION
Status of the Claims
1.	Claims 16, 18-22, 24, 27-33 and 35-37 are allowed. 

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Stein on 11/30/2021.

The application has been amended as follows: 
Cancel claim 25.
Claim 28, line 1, replace “The electrode” with --“The chloride selective electrode”--.
Claim 29, line 1, replace “The electrode” with --“The chloride selective electrode”--.
Claim 30, line 1, replace “The electrode” with --“The chloride selective electrode”--.
Claim 31, line 1, replace “The electrode” with --“The chloride selective electrode”--.
Claim 32, line 1, replace “The electrode” with --“The chloride selective electrode”--.
Claim 33, line 1, replace “The electrode” with --“The chloride selective electrode”--.
Cancel claim 34.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: the cited prior art, Akiyama et al. teach method of forming a chloride selective membrane [0060] comprises combining stoichiometric amount of an epoxy resin such as bisphenol A type with a curing agent such as tertiary amine (reads . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759